Opinion of the Court.

The petitioner, José Avila Alicea, is not at the present time illegally deprived of his liberty, inasmuch as he has not yet served the corresponding subsidiary term of imprisonment prescribed by law. The writ applied for by the prisoner, José Avila Alicea, is denied and he is remanded to the jail where he was serving his sentence, under the custody of said penal institution, with costs against the petitioner.
Chief Justice Quiñones and Justices Hernández, Sulzba-cher and MacLeary, concurred.
Mr. Justice Pigueras did not sit at the hearing of this case.